Citation Nr: 9910084	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-32 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for arthritis of the right 
shoulder secondary to the service-connected gunshot wound to 
the posterior chest wall involving Muscle Group I.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from January 1942 to October 
1945.  Service prior to this date is unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the RO.  

The Board notes that the September 1997 rating action 
indicated that the veteran's service-connected gunshot injury 
was evaluated as noncompensable.  While not pertinent to the 
current issue on appeal, the evidentiary record shows that a 
10 percent evaluation was assigned by rating action in June 
1950.  There is no indication in the claims file that this 
rating has been reduced.  We bring this matter to the 
attention of the RO for appropriate action.  

The representative, in her written brief presentation of 
January 19, 1999, may be requesting an increased rating for 
the veteran's service connected disability.  This should be 
clarified; and, if so, appropriate action should be taken.


FINDING OF FACT

No competent evidence has been submitted to establish that 
the veteran's arthritis of the right shoulder is due to or 
aggravated by a service-connected disability, and the claim 
for secondary service connection is not plausible.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of secondary service connection for arthritis of the of 
the right shoulder.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The service medical records show that the veteran was wounded 
in action by a gunshot wound in January 1945.  The wound was 
characterized as a penetrating wound to the left posterior 
chest wall.  The wound was debrided and a sulfa dressing was 
applied.  The veteran was evacuated to a station hospital 
where a 30-caliber bullet was surgically removed from the 
area of the 11th rib, slightly left of midline.  The veteran 
experienced a fever and some draining from the wound a couple 
of days after the surgery but otherwise, his recovery was 
uneventful.  Secondary closure of the wound was accomplished 
on February 8 and, following a period of convalescence, the 
veteran was returned to duty on April 2, 1945.  

In May 1950, the veteran was hospitalized at the US Naval 
Hospital for complaints of left chest and shoulder pain.  X-
rays of the shoulder were negative.  The discharge diagnosis 
was observation medical (arthritis).

When examined by VA in June 1950, the veteran complained of 
pain in his left chest wall and left shoulder joint since the 
gunshot wound in service.  The examiner reported that the 
veteran suffered a through-and-through bullet wound to the 
soft tissue part of the left lateral posterior aspect of the 
lower chest wall.  The point of entrance was marked by a 1 by 
1/4 inch scar just behind the posterior axillary line over the 
8th rib.  The missile penetrated through a portion of the 
latissimus dorsi muscle and was removed at the same level 
just 2 inches from the midline, posteriorly.  The exit site 
was marked by a debridement scar 6 inches long and about 1/4 
inch in width.  The scar was well healed and showed no 
evidence of severe secondary infection.  There was no 
appreciable loss of muscle substance, and there was no 
fracture of the rib as the wound involved the soft parts 
only.  The diagnosis was gunshot wound, left lateral chest 
wall.  

By rating action in June 1950, service connection was 
established for residuals of a gunshot wound to the posterior 
chest wall involving Muscle Group I, and a 10 percent 
evaluation was assigned, effective from April 25, 1950 (date 
of receipt of the veteran's claim).  That rating has remained 
in effect since that time.  

In July 1997, the veteran submitted a claim of service 
connection for arthritis of the right shoulder, and reported 
that he was treated at a VA outpatient clinic in Greenville, 
South Carolina.  

In August 1997, the RO obtained treatment records from the 
identified VA outpatient clinic which showed that the veteran 
was seen on two occasions between April and July 1997.  When 
seen in July 1997 the veteran complained of arthritic pain in 
the right shoulder.  The assessment included arthritis in the 
right shoulder and hypertension.  

Analysis

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  Secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

Regarding the veteran's claim for secondary service 
connection for arthritis of the right shoulder, the threshold 
question to be answered is whether a well-grounded claim has 
been presented.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  A well-grounded claim is defined as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  38 U.S.C.A. §  5107 provides that the 
claimant's submission of a well-grounded claim gives rise to 
the VA's duty to assist him in the development of facts 
pertinent to his claim.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no further 
duty to assist him in the development of the claim.  

In order for a claim to be well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
injury or aggravation and the current disability.  Competent 
medical evidence is required to satisfy this third prong.  
Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  "Although the claim need 
not be conclusive, the statute [Section 5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim for service connection, this 
generally means that evidence must be presented which in some 
fashion links the claimed disability to a period of military 
service, or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet. App. 343 (1993).  

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In this case, the veteran has not alleged, nor does the 
evidence show, that arthritis of the right shoulder had its 
onset in or was aggravated by service.  Rather, the veteran 
asserts that his right shoulder problems were caused by his 
service-connected gunshot injury.  While the veteran has 
argued that his right shoulder arthritis was caused by his 
gunshot wound, he has not presented any competent medical 
evidence to support his lay assertions.  This is required 
under Caluza, discussed above, to establish a well-grounded 
claim.  The veteran, as a layman, is not competent to provide 
an opinion regarding medical causation or the etiological 
relationship between any chronic disability now present and 
his service-connected disability.  See Espiritu.  

In the absence of competent medical evidence linking the 
veteran's right shoulder arthritis to a service-connected 
disability, the Board finds that his claim for secondary 
service connection is not well grounded, and the appeal is 
denied.  

The representative, in her Written Brief Presentation dated 
in January 1999, contented that the veteran's claim for 
secondary service connection was well grounded, and that the 
VA had a duty to assist.  However, the case cited, Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992), was to the effect that 
an argument by a veteran to the effect that his service 
connected disability has worsened is sufficient to establish 
a well grounded claim.  Notably, the court's decision as to 
well groundedness pertained to a claim for an increased 
rating.  The issue of secondary service connection was 
Remanded to the Board for consideration as the Court held 
that the BVA may not ignore a claim for benefits presented on 
the record before the Board.  In the Proscelle case, the 
Court noted that while the secondary service connection issue 
was raised, it had not been adjudicated by the Board.  In 
short, this case does not stand for the proposition that a 
claim for secondary service connection submitted in 
connection with a claim for an increased rating is 
automatically well grounded if the increased rating claim is 
well grounded.

The representative also argued that the veteran satisfied the 
nexus requirement for a well-grounded claim by virtue of 
statements written on the July 1997 VA outpatient record.  
The representative asserted that the examiner referred to the 
veteran's war injury in rendering a diagnosis of arthritis of 
the right shoulder, and that there was a notation in the 
record that the veteran would not be charged because he was 
being treated for a service-connected disability.  However, 
the Board points out that the examiner noted only that the 
veteran reported that he had been "hurt in war" but did not 
indicate the nature of the veteran's war injury.  The 
diagnoses was simply "arthritis [of the] right shoulder."  
The examiner did not suggest any etiological relationship 
between the arthritis and the service-connected gunshot 
injury.  The fact that the veteran was not being charged for 
his visit is not tantamount to a conclusion by the physician 
that the disability being treated was proximately due to or 
the result of a service connected disability. 


ORDER

Evidence of a well-grounded claim not having been submitted 
for secondary service-connection for arthritis of the right 
shoulder, the appeal is denied.



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

